Exhibit 10.9

GRANT AGREEMENT

 

Director Name:   <Full Name>   ID:   <No>

 

   

Grant Date:

   <Grant Date>    

Grant Number:

   <Grant No.>    

Grant Price:

   <Grant Price>    

Award Amount:

   <No. of Shares>    

Award Type:

   Stock Options    

Plan:

   2015 Stock Incentive Plan    

Vesting Schedule:

   This Option shall vest on the first anniversary of the date hereof

Stock Options

THIS GRANT AGREEMENT, as of the Grant Date set forth above between HEWLETT
PACKARD ENTERPRISE COMPANY, a Delaware corporation (the “Company”), and the
Director named above, is entered into as follows:

WHEREAS, the Company has established the Hewlett Packard Company Enterprise 2015
Stock Incentive Plan (the “Plan”), a copy of which has been made available to
the Director and is made a part hereof, and, unless otherwise defined in this
Grant Agreement, any capitalized terms in this Grant Agreement shall have the
meanings ascribed to them in the Plan; and

WHEREAS, the Director has elected to receive a portion of his or her annual
retainer in the form of an option under the Plan, as hereinafter set forth;

NOW THEREFORE, the parties hereby agree that in consideration of services
rendered and to be rendered, the Company grants the Director an option (the
“Option”) to purchase the number of shares noted above of its $0.01 par value
common stock (the “Shares”) upon the terms and conditions set forth herein and
in accordance with the terms and conditions of the Plan.

 

1



--------------------------------------------------------------------------------

1. This Option is granted under and pursuant to the Plan and is subject to each
and all of the provisions thereof.

 

2. The Option price shall be the per Share Grant Price set forth above.

 

3. This Option is not transferable by the Director otherwise than by will or the
laws of descent and distribution, and is exercisable only by the Director during
his or her lifetime. This Option may not be transferred, assigned, pledged, or
hypothecated by the Director during his or her lifetime, whether by operation of
law or otherwise, and is not subject to execution, attachment or similar
process.

 

4. Except as provided in Section 7 below, the Shares underlying this Option
shall vest and become exercisable in full on the one-year anniversary of the
Grant Date, subject to the Director’s continuous service through such date.

 

5. This Option will expire ten years from the Grant Date set forth above, unless
sooner terminated or canceled in accordance with the provisions of the Plan and
this Grant Agreement. The Director must exercise this Option, if at all, on a
day the New York Stock Exchange is open for trading and on or before the
expiration date noted above. The Director shall be solely responsible for
exercising this Option, if at all, prior to its expiration date. The Company
shall have no obligation to notify the Director of this Option’s expiration.

 

6. This Option may be exercised by delivering to the Secretary of HP (or his or
her delegate) a written notice stating the number of Shares as to which the
Option is exercised (which notice must be accompanied by payment of the full
Option price for such Shares), or by any other method HP has approved.

 

7. All rights of the Director in this Option, to the extent that it has not been
exercised, shall terminate upon the termination of the Director’s service prior
to the vesting date, provided that the Option shall vest in full upon the death
of the Director prior to the vesting date. The Director may, by written notice
to the Company, designate one or more persons, including his or her legal
representative, who shall by reason of the Director’s death acquire the right to
exercise all or a portion of the Option. The person so designated must exercise
this Option within the term of this Option set forth in Section 5 above. The
person designated to exercise this Option after the Director’s death shall be
bound by the provisions of the Plan and this Grant Agreement.

 

2



--------------------------------------------------------------------------------

8. The Director hereby designates the following person(s) as the one(s) who may
exercise this Option after his or her death as provided above:

Name:                                          Relationship:
                                             

Name:                                          Relationship:
                                             

The Director agrees that the designation above shall apply to this Option and
all previous options granted to the Director under the Plan, and this
designation shall supersede all previous designations, unless the Director
indicates otherwise.

The Director may change the above designation at any time by filing with the
Secretary of the Company (or his or her delegate) a written notice of change.

 

9. Regardless of any action the Company takes with respect to any or all income
tax (including federal, state and local taxes), social insurance, payroll tax,
or other tax-related withholding (“Tax-Related Items”), the Director
acknowledges that the ultimate liability for all Tax-Related Items legally due
by the Director is and remains the Director’s responsibility and that the
Company (i) makes no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Option, including the
grant of the Option, the vesting of the Option, the exercise of the Option, the
subsequent sale of any Shares acquired at exercise, the receipt of any
dividends, or the sufficiency of any payments made for or by the Director to
satisfy the Tax-Related Items; and (ii) does not commit to structure the terms
of the grant or any aspect of the Option to reduce or eliminate the Director’s
liability for Tax-Related Items.

 

10. No Shares will be issued in connection with the Option if the issuance of
such Shares would constitute a violation of any Applicable Laws.

 

11. Until the Shares are issued upon exercise of the Option and the Director
becomes a holder of record of the Shares, the Director shall not be entitled to
any of the rights or benefits generally accorded to stockholders.

 

12. The Director agrees to receive stockholder information, including copies of
any annual report, proxy and Form 10-K, from the investor relations section of
the Company’s web site at [www.hpe.com]. The Director acknowledges that
additional copies of the Plan, Plan prospectus, Plan information and stockholder
information are available upon written or telephonic request to the Company
Secretary (or his or her delegate).

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Grant Agreement in duplicate
the day and year first above written.

HEWLETT PACKARD ENTERPRISE COMPANY

 

By     Meg Whitman CEO and President

 

By     Alan May Executive Vice President, Human Resources

 

Signed       <Full Name>

 

4